Citation Nr: 9900465	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-20 912	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1954 to May 
1980.  This matter comes to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Oakland 
Regional Office (RO) August 1994 rating decision which 
granted service connection for hypertension, assigning it a 
10 percent rating.  

In his June 1995 substantive appeal, the veteran requested a 
Travel Board hearing.  A review of the record reveals that he 
failed to appear at his Travel Board hearing scheduled for 
December 10, 1998; thus, the case will be processed as though 
the request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran contends that his service-connected 
hypertension is more severely disabling than the currently 
assigned 10 percent evaluation reflects, and that an 
increased rating for such disability is therefore warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
service-connected hypertension.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veterans claim has been obtained.  

2.  The veterans hypertension is controlled by medication; 
diastolic pressure is predominantly 100 or less and systolic 
pressure is predominantly 160 or less; he has no coronary 
artery disease or structural heart disease.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (as 
in effect prior to and after January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veterans claim of an increased 
rating for service-connected hypertension is well grounded, 
Murphy v. Derwinski, 1 Vet. App. 78 (1990), as it stems from 
the rating which was initially assigned by the RO at the time 
of the August 1994 grant of service connection for that 
disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veterans claim.  The 
Board is satisfied that the duty to assist has been met in 
this case.  In his July 1996 presentation in lieu of VA Form 
646, the veterans accredited representative indicated that 
the most recent VA cardiovascular examination in December 
1997 was inadequate for rating purposes because it was 
conducted prior to regulatory amendment affecting ratings of 
the cardiovascular system, as will be discussed more fully 
below.  However, no specific deficiencies in the December 
1997 VA medical examination have been identified, and the RO 
did in fact review the veterans increased rating claim by 
application of the pertinent rating criteria prior to and 
after regulatory amendments effective January 12, 1998 (62 
Fed. Reg. 65,219, Dec. 11, 1997), as evidenced by February 
1998 supplemental statement of the case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, this appeal stems from the August 1994 rating 
decision granting service connection for hypertension, 
assigning it a 10 percent rating.  That decision was based on 
the veterans service medical records showing in-service 
onset of hypertension requiring use of medication.  Also 
considered was post-service clinical evidence from the Lemoor 
Naval Hospital (LNH) from October 1980 to July 1993, 
documenting intermittent treatment of hypertension.  

On VA medical examination in September 1993, it was indicated 
that the veteran used Nifedipine to control his hypertension; 
at the time of the examination, he had no specific complaints 
regarding his high blood pressure.  On examination, his blood 
pressure was 164/94, and hypertension was diagnosed.

On VA medical examination in October 1996, the veteran 
indicated that he regularly used anti-hypertension medication 
since the disease was initially diagnosed in service.  
Reportedly, his medication was changed to Procardia 2 years 
earlier because his blood pressure level had increased.  He 
denied a history of chest pain, shortness of breath, syncope, 
or palpitations.  On examination, the heart tones and rhythm 
were clear and regular and no murmurs were heard; blood 
pressure was 144/80 in sitting, 146/82 in standing, and 
144/82 in reclined positions.  In pertinent part, 
hypertension was diagnosed.

Medical records from the LNH from July 1993 to September 1997 
reveal, in pertinent part, intermittent treatment associated 
with the veterans hypertension.  During this period of 
treatment, he also reported experiencing swelling and 
tingling sensation in his lower extremities.  His blood 
pressure level recorded during medical treatment ranged from 
130-180 systolic and 70-98 diastolic pressure.  On numerous 
occasions during follow-up examinations, it was indicated 
that his hypertension was well controlled.  

A VA cardiovascular examination was performed in December 
1997.  Although the examiner indicated that the medical file 
was not available for his review in conjunction with the 
examination, the examination report does in fact reflect a 
detailed and complete review of the pertinent medical history 
since hypertension was initially diagnosed during the period 
of the veterans service (including a review of medications 
used to control his hypertension through the years).  In 
pertinent part, it was indicated that the veteran did not 
have a history of coronary artery disease, myocardial 
infraction, diabetes, structural heart disease, hypertensive 
crises, retinal hemorrhages, or hospitalizations for his 
controlled blood pressure; it was indicated that his blood 
pressure was maintained at 140/90 level with Nifedipine.  The 
veterans complaints at the time of the examination included 
a 6-month history of swelling and tingling sensation 
involving his legs, and occasional tingling in his arms.  On 
examination, his blood pressure was 140/90; there was no 
evidence of jugular venous distention, bruit, or adenopathy, 
and cardiac examination revealed no abnormalities; 
examination of his extremities revealed no evidence of 
clubbing or cyanosis, but a trace of pretibial edema 
extending to the dorsum of the feet was noted.  Clinical 
studies, including chest X-ray, did not reveal any 
abnormalities.  In pertinent part, hypertension was 
diagnosed.  The examiner indicated that the veterans 
hypertension was controlled satisfactorily with current 
medication (Procardia) but that edema and paresthesia which 
he had been experiencing represented a common side-effect of 
that medication and, if a change of medication were required, 
such symptoms were likely to dissipate.  

The VA Schedule of Ratings of the Cardiovascular System was 
amended effective January 12, 1998.  See 38 C.F.R. § 4.104.  
The veterans service-connected hypertension is currently 
evaluated under the rating criteria in effect after January 
12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 7101, and a 10 
percent rating is assigned.

The U.S. Court of Veterans Appeals (Court) has held that a 
liberalizing change in a regulation during the pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined its 
retroactive application.  See Marcoux v. Brown, 10 Vet. 
App. 3, 6 (1996), citing Karnas, 1 Vet. App. at 313.  

As indicated above, the RO has reviewed the veterans claim 
under both the old and amended rating criteria applicable to 
the cardiovascular system.  Some of the criteria under the 
old regulations may be more liberal than under the new 
criteria; accordingly, the Board will also consider this case 
under both.

Under the regulations in effect prior to January 12, 1998, a 
10 percent evaluation is warranted for hypertension if 
diastolic pressure is predominantly 100 or more.  If 
diastolic pressure is predominantly 110 or more and is 
associated with definite symptoms, a 20 percent rating is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 7101 (1991).  
Note 2 to Diagnostic Code 7101 provides that, when continuous 
medication is shown necessary for control of hypertension 
with history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.

Under Diagnostic Code 7101 in effect after January 12, 1998, 
a 10 percent rating is warranted for hypertension if 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or if an individual 
has a history of diastolic pressure predominantly 100 or more 
and requires continuous medication for control.  A 20 percent 
rating is warranted if the diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.

On close review of the veterans file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veterans service-connected 
hypertension under either the old or new criteria of 
Diagnostic Code 7101.  Although the medical evidence of 
records reveals frequent follow-up medical treatment 
associated with a long history of hypertension, requiring 
regular use of anti-hypertensive medication, it clearly shows 
that the disability is under satisfactory control.  The Board 
notes that the onset of swelling and tingling in the lower 
extremities, reports of which have been documented in the 
recent clinical evidence of record, have been attributed by 
the VA examiner in December 1997 to the veterans 
hypertension medication.  However, the examiner indicated 
that such symptoms were likely to dissipate after a change in 
medication to control his hypertension.  The veterans 
hypertension is currently under satisfactory control by 
medication, and his blood pressure is maintained at 140/90 
level.  Thus, the criteria for a rating greater than the 
currently assigned 10 percent have not been met under 
Diagnostic Code 7101 in effect prior to or after January 12, 
1998, as discussed in detail above.

The Board concurs with the RO that the evidence of record 
does not reveal that the veterans service-connected 
hypertension results in an unusual disability picture such as 
to warrant an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  He is not shown to have required 
frequent periods of hospitalization and has not demonstrated 
a marked loss of employment on account of his hypertension.

The Board stresses that the preponderance of the evidence is 
against the veterans increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 are inapplicable.


ORDER

A rating in excess of 10 percent for hypertension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
